                        Case 1:20-cv-10832-AT Document 3 Filed 12/22/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern Distiict
                                                               District of
                                                                        of New York


          Securities
          Securities and Exchange Commission
                     and Exchange Commission                        )
                             Plaintiff                              )
                                V.                                  )       Case No.   20
                                                                                       20 Civ.
                                                                                          Civ. 10832
                    Ripple Labs,
                    Ripple       Inc., et
                           Labs, Inc., et al.
                                          al.                       )
                            Defendant                               )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of comt and all pa1ties of record

          I am admitted or othe1wise authorized to practice in this comt, and I appear in this case as counsel for:

          Securities
          Securities and Exchange Commission
                     and Exchange Commission


Date:           12/22/20
                12/22/20
                                                                                             Attorney's signature


                                                                                        Jorge
                                                                                        Jorge G.
                                                                                              G. Tenreiro
                                                                                                 Tenreiro JT 1359
                                                                                                          JT 1359
                                                                                         Printed name and bar number
                                                                                             Brookfield
                                                                                             Brookfield Place
                                                                                                        Place
                                                                                        200
                                                                                        200 Vesey
                                                                                            Vesey Street,
                                                                                                  Street, Suite
                                                                                                          Suite 400
                                                                                                                400
                                                                                          New
                                                                                          New York,
                                                                                               York, N.Y.
                                                                                                     N.Y. 10281
                                                                                                          10281

                                                                                                   Address

                                                                                            tenreiroj@sec.gov
                                                                                            tenreiroj@sec.gov
                                                                                               E-mail address

                                                                                               212
                                                                                               212 336
                                                                                                   336 9145
                                                                                                       9145
                                                                                              Telephone number



                                                                                                FAXnumber


            Print                        Save As...                                                                    Reset
